                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


RANDALL A. SCHNEIDER
and AMY L. SCHNEIDER

                   Plaintiffs,

      v.                                                 No. 13-4094-SAC

CITIMORTGAGE, INC.,
et. al.,

                   Defendants.



                           MEMORANDUM AND ORDER

            The case comes before the court on the plaintiffs’ filing of

October 17, 2018, entitled, “Motion to Reconsider Summary Judgment as to

the Consumer Protection Act.” ECF# 588. This motion addresses the court’s

order filed September 19, 2018, that decided all pending motions. ECF#

586. The court’s ruling, in part, granted summary judgment for defendants

on the plaintiffs’ claims under the Kansas Consumer Protection Act (“KCPA”),

K.S.A. 50-623 et. seq. Id. at pp. 8-20, 48-54. Specifically, the court’s ruling

joined a growing number of others to conclude that the Act clearly and

unambiguously defines “supplier” to expressly exclude regulated banks.

            Despite its title, the plaintiffs’ motion does not ask the court to

reconsider this ruling. Nor does the motion assert the court erred in so

ruling, as the plaintiffs explicitly note in their reply. ECF# 594, p. 3. Instead,
the plaintiffs essentially seek the court’s leave to go forward with their

consumer protection claims as if brought under the laws of Delaware, not

Kansas. They couch their request on another part of the court’s summary

judgment order which enforced a choice-of-law provision found in the 2007

Addendum to their promissory note and so applied Delaware law to the

breach of contract claims. To the plaintiffs, the court’s ruling is an

“intervening change in controlling law” under D. Kan. Rule 7.3(b)(1) which

justifies seeking relief to alter or amend judgment under Fed. R. Civ. P.

59(e). They also ask that their filing be read as alternatively asserting unfair

surprise and other reasons for relief under Fed. R. Civ. P. 60(b)(1) and (6).

            No matter the procedural avenue, the plaintiffs’ premise is the

same, the court’s “summary judgment ruling effectively changed the law the

case would be decided under or alternatively to prevent manifest injustice

where a consumer has pursued their claims and the conduct is actionable

under the Delaware statutory construct.” ECF# 588, p. 2. Without analyzing

the applicable legal authorities, and relying principally on their views of

fairness, the plaintiffs contend that if Delaware law applies to some of their

claims, “then all claims should be determined under Delaware law rather

than have the Defendant benefit from selective application to some legal

issues and not others with the choice of law provision they created,

identified, and enforced.” Id.; see ECF# 589, pp. 2-3, 5. The plaintiffs cite

no authorities for this argument. In short, their motion lacks a cogent legal


                                        2
basis for now asserting Delaware law as the basis for their prior Kansas

consumer protection law claims. The plaintiffs center their claims of fairness

on the defendants’ delay in raising the Delaware choice-of-law provision.

            The defendants respond first by observing that the plaintiffs’

motion goes beyond asking for reconsideration but actually seeks to amend

the pretrial order as referenced in the plaintiffs’ prayer for relief, “allow

amendment, further briefing, and a new pretrial order for remedy for

consumer protection . . . .” ECF# 588, p. 2. In reply, the plaintiffs agree with

this reading. The pretrial order presently provides that the “parties believe

and agree that the substantive issues in this case are governed by the

following law.” ECF# 519, p. 2. And particularly, the plaintiffs’ claims for

violations of KCPA, deceptive and unconscionable acts and practices, “are

governed by Kansas law.” Id. The parties recorded therein their

disagreement over whether Kansas or Delaware law governed their separate

breach of contract claims. Id. The parties, however, did not record, reserve

or reference any issue over Delaware law governing the plaintiffs’ consumer

protection claims, including in the event of a later ruling of Delaware’s

applicability to the breach of contract claims.

            The pretrial order is to “control the subsequent course of the

action unless modified by consent of the parties and court, or by an order of

the court to prevent manifest injustice.” D. Kan. Rule 16(b); see Fed. R. Civ.

P. 16(e) (“The court may modify the order issued after a final pretrial


                                         3
conference only to prevent manifest injustice.”). “The burden of

demonstrating manifest injustice falls upon the party moving for

modification.” Koch v. Koch Industries, Inc., 203 F.3d 1202, 1222 (10th

Cir.), cert. denied, 531 U.S. 926 (2000). The plaintiffs have not carried their

burden. They stipulated to Kansas law governing their consumer protection

claims and neglected to timely preserve any issue over the applicability of

another state law. See id. at 1223 (“This court should also consider whether

the party favoring amendment of the pretrial order formally and timely

moved for such modification in the trial court.”). The prejudice to the

defendants is plain. The defendants pursued discovery, briefed and prevailed

at summary judgment on the plaintiffs’ Kansas consumer protection claims

by relying significantly on the KCPA’s statutory terms, including its unique

definition of “supplier.” The amendment would require defendants to

relitigate these consumer protection claims under a new state statutory

scheme. The plaintiffs make no persuasive showing that Delaware law and

Kansas law are so parallel as to require no more than an identical

presentation of the same facts and arguments. Even if they had made this

showing, the court would not be inclined to call the prejudice to the

defendants minimal or insubstantial. Considering the protracted and

contentious history to this case, allowing the plaintiff to lose under Kansas

law and to try again under Delaware law is certainly inefficient and lacks the

tenor of good faith. The circumstances moving the plaintiffs to seek this


                                       4
amendment do not constitute manifest injustice. The court denies the

plaintiffs’ efforts to amend the pretrial order.

            The plaintiffs come forward with no viable argument for how the

court’s choice-of-law findings on their breach of contract claims now changes

the law governing their consumer protection claims. This is not an

intervening change in the controlling law, as the choice-of-law provision in

the promissory note does not govern, and was never argued by the parties

as governing, the plaintiffs’ allegations of KCPA violations. The court’s ruling

as to the choice-of-law did not address, let alone change, that the KCPA

governed the plaintiffs’ consumer protection claims. Instead, the alleged

consumer protection violations took place in Kansas, and the parties

properly agreed that Kansas is the place of the wrong and that the KCPA

governed. See Griffin v. Security Pacific Automotive Financial Services Corp.,

25 F. Supp. 2d 1214, 1216-17 (D. Kan. 1998); cf. Stone St. Services, Inc. v.

Daniels, 2000 WL 1909373, at *4 (E.D. Pa. 2000) (KCPA trumps choice of

law provision). There is no unfair surprise in the court deciding the

applicability of the choice-of-law provision in the parties’ promissory note

concerning the meaning, operation and enforcement of the note. This issue

was raised and preserved in the pretrial order. The plaintiffs present no

viable grounds for relief under Rules 59(e) or 60(b).




                                        5
           IT IS THEREFORE ORDERED that the plaintiffs’ “Motion to

Reconsider Summary Judgment as to the Consumer Protection Act” (ECF#

588) is denied.

           Dated this 16th day of November, 2018 at Topeka, Kansas.



                  s/Sam A. Crow
                  Sam A. Crow, U.S. District Senior Judge




                                     6
